Citation Nr: 1119511	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for left ankle sprain.

3.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint (TMJ) dysfunction.  

4.  Entitlement to an initial compensable evaluation for recurring staph infections.

5.  Entitlement to an initial compensable evaluation for eczema.

6.  Entitlement to an initial compensable evaluation for seasonal allergic rhinitis.  

7.  Entitlement to an initial compensable evaluation for left Eustachian tube dysfunction.  

8.  Entitlement to service connection for sleep apnea.  
REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R.P., and M.C.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of the appeal, jurisdiction of the claims file was transferred to the RO in Buffalo, New York.  

In November 2010, the Board remanded the case so that a hearing could be scheduled.  In March 2011, a videoconference hearing was held before the undersigned.  A copy of the transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2007, the RO granted entitlement to service connection, effective September 17, 2006, for the following disabilities: lumbar spine degenerative disc disease (10 percent); left ankle sprain (10 percent); TMJ dysfunction (10 percent); recurring staph infections (0 percent); eczema (0 percent); seasonal allergic rhinitis (0 percent); and left Eustachian tube dysfunction (0 percent).  The RO also denied entitlement to service connection for primary snoring, claimed as sleep apnea.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the March 2011 videoconference hearing, the Veteran indicated that there was additional medical evidence available at the Syracuse VA Medical Center (VAMC) and the Rome Community Based Outpatient Clinic (CBOC).  On review, VA records were most recently printed in July 2009.  Pursuant to the duty to assist, additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  

At the hearing, the Veteran testified that several of his service-connected disabilities have worsened.  The Veteran was most recently provided VA examinations in May 2009 to determine the nature and severity of such disabilities.  Given the Veteran's contentions, as well as the length of time since the previous examinations, the Board finds that additional examinations are warranted.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is also seeking entitlement to service connection for sleep apnea.  The Board notes that the claim was denied essentially based on a finding that the Veteran did not have a confirmed diagnosis of sleep apnea.  

On VA neurological examination in October 2006, the Veteran reported several years of unrefreshing sleep and heavy snoring.  The examiner noted that the Veteran had a polysomnogram done in August 2006 at Walter Reed Army Hospital, which demonstrated primary snoring, but no obstructive sleep apnea.  On review, the claims file contains various copies of service treatment records that were submitted by the Veteran during the course of this appeal.  The Board, however, is unable to locate the Veteran's complete original service treatment records in the claims file.  The February 2007 rating decision and the November 2007 statement of the case indicate that service records from September 2002 to July 2006 were considered.  A February 2007 letter to the Veteran indicates that VA had received his original service treatment records and that they were returning the copies.  On remand, the RO/AMC should attempt to locate the original service records, to include the August 2006 polysomnogram report.  The Veteran should also be asked to submit any service records in his possession.  38 C.F.R. § 3.159(c)(2).  

In his August 2007 notice of disagreement, the Veteran reported that he was given a potent sleeping pill before the sleep test, which he believes altered the test results.  He argued that he had all of the symptoms of sleep apnea.  At the hearing, the Veteran testified that he was diagnosed with sleep apnea in September or October of last year and has been on a CPAP machine for about 6 months.  M.C. testified that the Veteran tried to get treatment for sleep apnea in service and has continually been trying to get treatment for it.  

On review, the Veteran reported in-service snoring with symptoms continuing to date.  He also reported that he was recently diagnosed with sleep apnea.  Under the circumstances of this case, a VA examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant VA medical records for the period from July 2009 to the present.  All records obtained should be associated with the claims file.  

2.  The RO/AMC should attempt to locate the Veteran's original service treatment records, to include the August 2006 polysomnogram report from Walter Reed Hospital.  The RO/AMC should also contact the Veteran and ask him to submit copies of any service treatment records that he has in his possession.  

3.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the Veteran should be afforded appropriate VA examinations to determine the nature and current severity of service-connected lumbar spine degenerative disc disease, left ankle sprain, TMJ dysfunction, recurring staph infections, eczema, seasonal allergic rhinitis, and left Eustachian tube dysfunction.  The claims file and a copy of this REMAND are to be made available to the examiners for review.  In accordance with the latest AMIE worksheets for rating the referenced disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disabilities.  A complete rationale for any opinions expressed must be provided.  

5.  The RO/AMC should also schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed sleep apnea.  All indicated tests must be accomplished.  The claims file and a copy of this REMAND are to be made available to the examiner for review.
 
Following the examination, the examiner is requested to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed sleep apnea is related to military service or events therein.  The examiner is requested to provide a complete rationale for any opinion offered.  In preparing any opinion, the examining physician must note the following: 

? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

6.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

8.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


